******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
THE RESERVE REALTY, LLC, ET AL. v. WINDEMERE
           RESERVE, LLC, ET AL.
                (AC 38442)
                 Alvord, Sheldon and Schaller, Js.
   Submitted on briefs January 4—officially released June 20, 2017

   (Appeal from Superior Court, judicial district of
                Danbury, Truglia, J.)
  Daniel E. Casagrande and Lisa M. Rivas filed a brief
for the appellants (plaintiffs).
  Christopher Rooney and Brian A. Daley filed a brief
for the appellee (named defendant).
  David F. Bennett filed a brief for the appellee (defen-
dant Century 21 Scalzo Realty, Inc.)
                          Opinion

  PER CURIAM. In this action to foreclose a real estate
broker’s lien, the plaintiffs, The Reserve Realty, LLC
(Reserve Realty) and Theodore Haddad, Sr., as executor
of the estate of Jeanette Haddad, appeal from the judg-
ment rendered by the trial court in favor of the defen-
dant, Windemere Reserve, LLC (Windemere).1 On
appeal, the plaintiffs claim that the court improperly
determined that (1) the purchase and sale agreement
upon which they base their claim for brokerage fees
constituted an illegal tying arrangement in violation of
the Connecticut Antitrust Act, (2) the listing agreements
entered into pursuant to such purchase and sale
agreement did not comply with General Statutes § 20-
325a, and (3) such listing agreements were unenforce-
able by the plaintiffs because they were personal to
Jeanette Haddad. We affirm the judgment of the trial
court.
  The record discloses the following facts. In July, 2013,
the plaintiffs brought a breach of contract action in
which Windemere was a defendant. See Reserve Realty,
LLC v. Windemere Reserve, LLC, 174 Conn. App.             ,
   A.3d     (2017). That action concerned the purchase
and sale agreement for a parcel of land purchased by
Windemere, known as parcel 15, and listing agreements
through which Windemere granted Jeanette Haddad
and Scalzo Realty; see footnote 1 of this opinion; the
exclusive right to sell and/or lease parcel 15 and a $1
million commission for the services performed. On May
10, 2013, the plaintiffs executed a broker’s lien on parcel
15 in favor of Reserve Realty and the estate of Jeanette
Haddad in the amount of a $1 million commission. Sub-
sequently, on May 8, 2014, the plaintiffs brought the
present action seeking to foreclose on the broker’s lien.
   On July 1, 2015, the trial court in the breach of con-
tract action held that the agreements between the plain-
tiffs and Windemere on which the lien in the present
action is based were invalid and unenforceable. See
Reserve Realty, LLC v. Windemere Reserve, LLC, supra,
174 Conn. App.        . Consequently, on September 28,
2015, the parties filed a stipulation in the present action
that the memorandum of decision in the breach of con-
tract action required the conclusion that the plaintiffs
could not establish probable cause to sustain the valid-
ity of the lien, as required by General Statutes § 20-
325e.2 The trial court rendered judgment discharging the
lien in accordance with the stipulation. The plaintiffs,
however, reserved all rights to appeal. The plaintiffs
then filed this appeal.3
  On appeal, the plaintiffs make three claims identical
to those made in their appeal from the judgment in
their breach of contract action. As the disposition of
the claims in the present action must be governed by
the disposition of the claims in Reserve Realty, LLC v.
Windemere Reserve, LLC, supra, 174 Conn. App.     ,
we conclude that the judgment discharging the lien
must be affirmed.
      The judgment is affirmed.
  1
     Century 21 Scalzo Realty, Inc. (Scalzo Realty) was named as a defendant
in this action. It filed a brief adopting Windemere’s position in the pre-
sent appeal.
   2
     General Statutes § 20-325e (a) provides in relevant part: ‘‘Whenever one
or more real property claims for liens are placed upon any real estate
pursuant to section 20-325a, the owner of the real estate, if no action to
foreclose the claim is then pending before any court, may make application,
together with a proposed order and summons, to the superior court for the
judicial district in which the lien may be foreclosed under the provisions
of section 20-325a or to any judge thereof, that a hearing or hearings to be held
to determine whether the claim for lien or liens should be discharged . . . .’’
   3
     On October 5, 2016, Windemere moved to substitute bond for the broker’s
lien. The trial court granted the motion on December 6, 2016. A hearing
was scheduled for January 23, 2106, to establish the amount of bond required.
On January 27, 2016, the broker’s lien was substituted with a surety bond.
This substitution has no bearing on the outcome of the present appeal.